UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-08822 Capital Management Investment Trust (Exact name of registrant as specified in charter) 4520 Main Street, Suite 1425, Kansas City, MO (Address of principal executive offices) (Zip code) Matrix 360 Administration, LLC 4520 Main Street Suite 1425 Kansas City, MO64111 (Name and address of agent for service) Registrant's telephone number, including area code: 888.626.3863 Date of fiscal year end:11/30/2014 Date of reporting period: 02/28/2014 Item 1. Schedule of Investments (Unaudited) The Trust’s schedule of investments as of the close of the reporting period prepared pursuant to Rule 12-12 of Regulation S-X is as follows: Capital Management Mid-Cap Fund SCHEDULE OF INVESTMENTS As of February 28, 2014 (Unaudited) Shares Value Common Stock - 93.53% Auto Parts & Equipment - 4.89% Dana Holding Corp. $ * TRW Automotive Holdings Corp. Banks - 5.21% First Republic Bank Zions Bancorporation Beverages - 7.02% * Constellation Brands , Inc. - Class A Dr. Pepper Snapple Group, Inc. Chemicals - 2.32% LyondellBasell Industries NV Commercial Services - 5.98% Cintas Corp. * Quanta Services, Inc. Computers - 4.86% Seagate Technology PLC * Syntel, Inc. Electrical Components & Equipment - 2.57% Energizer Holdings, Inc. Food - 1.75% McCormick & Co., Inc. Hand & Machine Tools - 8.17% Lincoln Electric Holdings, Inc. Snap-On, Inc. Stanley Black & Decker, Inc. Healthcare - Products - 6.16% DENTSPLY International, Inc. * Henry Schein, Inc. Healthcare - Services - 3.63% Quest Diagnostics, Inc. Universal Health Services, Inc. Household Products & Wares - 6.70% Newell Rubbermaid, Inc. Tupperware BrandsCorp. Internet - 2.05% IAC/InterActiveCorp. See Notes to Schedules of Investments. Capital Management Mid-Cap Fund SCHEDULE OF INVESTMENTS As of February 28, 2014 (Unaudited) Shares Value Common Stock - 93.53% (continued) Machinery - Diversified - 4.13% * Chart Industries, Inc. $ Nordson Corp. Mining - 3.75% Silver Wheaton Corp. Yamana Gold, Inc. Miscellaneous Manufacturing - 2.36% Hillenbrand, Inc. Oil & Gas - 3.39% Energen Corp. Oil & Gas Services - 2.70% * Cameron International Corp. Pharmaceuticals - 5.69% * Salix Pharmaceuticals Ltd. Private Equity - 2.38% Apollo Global Management LLC Real Estate - 2.35% W.P. Carey, Inc. Retail - 3.07% Ross Stores, Inc. Semiconductors - 2.40% Microchip Technology, Inc. Total Common Stock (Cost $11,721,836) Exchange-Traded Funds - 1.55% * SPDR Gold Shares Total Exchange-Traded Funds (Cost $187,561) Investment Companies - 5.06% ** Wells Fargo Advantage Money Market Fund Class I, 0.01% Total Investment Companies (Cost $959,829) See Notes to Schedules of Investments. Capital Management Mid-Cap Fund SCHEDULE OF INVESTMENTS As of February 28, 2014 (Unaudited) Value Total Investments (Cost $12,869,226) - 100.14% $ Liabilities In Excess of Other Assets, net - (0.14)% ) Net Assets - 100.00% $ * Non-income producing investment. ** Rate shown represents the rate at February 28, 2014 which is subject to change and resets daily. The following abbreviations are used in this portfolio: NV - Naamloze Vennootschap (Dutch) See Notes to Schedules of Investments. Capital Management Mid-Cap Fund SCHEDULE OF INVESTMENTS As of February 28, 2014 (Unaudited) % of Net Industry Assets Value Auto Parts & Equipment % $ Banks % Beverages % Chemicals % Commercial Services % Computers % Electrical Components & Equipment % Exchange Traded Funds % Food % Hand & Machine Tools % Healthcare - Products % Healthcare - Services % Household Products & Wares % Internet % Investment Companies % Machinery - Diversified % Mining % Miscellaneous Manufacturing % Oil & Gas % Oil & Gas Services % Pharmaceuticals % Private Equity % Real Estate % Retail % Semiconductors % % $ See Notes to Schedules of Investments. Capital Management Small-Cap Fund SCHEDULE OF INVESTMENTS As of February 28, 2014 (Unaudited) Shares Value Closed-End Funds - 0.87% Central Fund of Canada, Ltd. $ Total Closed-End Funds (Cost $210,500) Common Stock- 90.27% Apparel - 4.39% * Deckers Outdoor Corp. Banks - 7.68% Bryn Mawr Bank Corp. Heartland Financial USA, Inc. * Preferred Bank/Los Angeles, CA Chemicals - 3.59% Stepan Co. Commercial Services - 9.37% Deluxe Corp. * H&E Equipment Services, Inc. Heartland Payment Systems, Inc. Computers - 0.98% * Mercury Systems, Inc. Cosmetics & Personal Care - 1.99% Inter Parfums, Inc. Electric - 6.06% Black Hills Corp. NorthWestern Corp. Engineering & Construction - 4.97% Chicago Bridge & Iron Co. NV Environmental Control - 2.13% Covanta Holding Corp. Food - 4.52% B&G Foods, Inc. * Chefs' Warehouse, Inc. Forest Products & Paper - 4.51% * KapStone Paper and Packaging Corp. See Notes to Schedules of Investments. Capital Management Small-Cap Fund SCHEDULE OF INVESTMENTS As of February 28, 2014 (Unaudited) Shares Value Common Stock- 90.27% (continued) Gas - 2.11% Questar Corp. $ Healthcare - Products - 1.85% Meridian Bioscience, Inc. Household Products & Wares - 6.51% * Jarden Corp. WD-40 Co. Iron & Steel - 2.80% Carpenter Technology Corp. Machinery - Construction & Mining - 5.96% Hyster-Yale Materials Handling, Inc. Oil & Gas - 4.13% * Birchcliff Energy Ltd. Precision Drilling Corp. Pipelines - 0.97% Eagle Rock Energy Partners LP REITs - 2.50% Rayonier, Inc. Retail - 2.68% Buckle, Inc. Semiconductors - 5.94% * Silicon Image, Inc. * SunEdison, Inc. Software - 2.47% * Tangoe, Inc. Trucking & Leasing - 2.16% Textainer Group Holdings Ltd. Total Common Stock(Cost $9,211,949) Investment Companies - 8.94% ** Wells Fargo Advantage Money Market Fund Class I, 0.01% Total Investment Companies (Cost $1,513,466) See Notes to Schedules of Investments. Capital Management Small-Cap Fund SCHEDULE OF INVESTMENTS As of February 28, 2014 (Unaudited) Value Total Investments (Cost $10,935,915) - 100.08% $ Liabilities in Excess of Other Assets, net - (0.08)% ) Net Assets - 100.00% $ * Non-income producing investment. ** Rate shown represents the rate at February 28, 2014 which is subject to change and resets daily. The following abbreviations are used in this portfolio: LP - Limited Partnership NV - Naamloze Vennootschap (Dutch) REIT - Real Estate Investment Trust See Notes to Schedules of Investments. Capital Management Small-Cap Fund SCHEDULE OF INVESTMENTS As of February 28, 2014 (Unaudited) % of Net Industry Assets Value Apparel % $ Banks % Chemicals % Closed-End Funds % Commercial Services % Computers % Cosmetics & Personal Care % Electric % Engineering & Construction % Environmental Control % Food % Forest Products & Paper % Gas % Healthcare - Products % Household Products & Wares % Investment Companies % Iron & Steel % Machinery - Construction & Mining % Oil & Gas % Pipelines % REITs % Retail % Semiconductors % Software % Trucking & Leasing % Total % $ See Notes to Schedules of Investments. Capital Management Funds Notes to Schedules of Investments February 28, 2014 (Unaudited) Organization The Capital Management Mid-Cap Fund and the Capital Management Small-Cap Fund (collectively the Funds and individually the Mid-Cap Fund and Small-Cap Fund) are series funds. The Funds are part of the Capital Management Investment Trust (the Trust), which was organized as a Massachusetts Business Trust and is registered under the Investment Company Act of 1940 (the 1940 Act), as amended, as an open-ended management investment company. The Funds are each classified as a diversified company as defined in the 1940 Act. Investment Valuation The Funds’ investments in securities are carried at value. Securities listed on an exchange or quoted on a national market system are valued at the last sales price as of 4:00 p.m. Eastern Time. Securities traded in the NASDAQ over-the-counter market are generally valued at the NASDAQ Official Closing Price. Other securities traded in the over-the-counter market and listed securities for which no sale was reported on that date are valued at the most recent bid price. Securities and assets for which representative market quotations are not readily available (e.g., if the exchange on which the portfolio security is principally traded closes early or if trading of the particular portfolio security is halted during the day and does not resume prior to the Funds’ net asset value calculation) or which cannot be accurately valued using the Funds’ normal pricing procedures are valued at fair value as determined in good faith under policies approved by the Trustees. Fair value pricing may be used, for example, in situations where (i) a portfolio security is so thinly traded that there have been no transactions for that security over an extended period of time; (ii) the exchange on which the portfolio security is principally traded closes early; or (iii) trading of the portfolio security is halted during the day and does not resume prior to the Funds’ net asset value calculation. A portfolio security’s "fair value" price may differ from the price next available for that portfolio security using the Funds’ normal pricing procedures. Investment companies are valued at net asset value. Instruments with maturities of 60 days or less are valued at amortized cost, which approximates market value. In accordance with the authoritative guidance on fair value measurements and disclosure under GAAP, the Funds disclose fair value of their investments in a hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The objective of a fair value measurement is to determine the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (an exit price). Accordingly, the fair value hierarchy gives the highest priority to quoted prices (unadjusted) in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3). The three levels of the fair value hierarchy under GAAP are described below: Level 1 - quoted prices in active markets for identical securities Level 2 - other significant observable inputs (including quoted prices for identical securities on inactive markets, prices for similar securities, interest rates, amortized cost, credit risk, etc.) Level 3 - significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments) The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Capital Management Funds Notes to Schedules of Investments February 28, 2014 (Unaudited) The following is a summary of the valuation inputs, representing 100% of the Funds’ investments, used to value the Funds’ net assets as of February 28, 2014: Mid-Cap Fund Security Classification (a) Level 1 (Quoted Prices) Level 2 (Other Significant Observable Inputs) Totals Common Stocks (b) $ $
